          Case 1:16-cr-00317-PAE Document 636 Filed 06/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     16-CR-317-22 (PAE)
                                                                       :
CARLOS LOPEZ,                                                          :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        Defendant Carlos Lopez requires representation in connection with the Second Circuit’s

limited remand for the purpose of revising, at a re-sentencing proceeding, the search condition of

his term of supervised release. Bruce Maffeo, Esq., who represented Mr. Lopez below, has

requested to be relieved, and the Court has determined to honor that request. The Court has

further determined that today’s CJA duty attorney, Florian Miedel, Esq., is available to represent

Mr. Lopez. The Court accordingly relieves Mr. Maffeo and appoints Mr. Miedel for that

purpose. The Court thanks Mr. Maffeo for his service.

        For avoidance of doubt, the Court does not invite additional submissions from Mr.

Miedel on Mr. Lopez’s pending pro so application for compassionate release. The Court has

received a helpful memorandum from Mr. Maffeo in support of that application as well as a

helpful memorandum in opposition from the Government. That application is under review and

the Court anticipates resolving it soon without the need for additional written advocacy.


        SO ORDERED.
                                                                    
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
Dated: June 4, 2020
                                                                   United States District Judge
       New York, New York
